Citation Nr: 1112013	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-00 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.  

2.  Entitlement to service connection for TMJ syndrome.  

3.  Entitlement to service connection for post-traumatic headaches, to include residuals of a traumatic brain injury (TBI).  

4.  Entitlement to service connection for a right knee disorder. 

5.  Entitlement to service connection for a left knee disorder. 

6.  Entitlement to service connection for post tubal ligation syndrome.  

7.  Entitlement to service connection for a hysterectomy and bilateral salpingo-oophorectomy, to include as secondary to post tubal ligation syndrome.  

8.  Entitlement to service connection for endometriosis, to include as secondary to post tubal ligation syndrome.  

9.  Entitlement to service connection for vaginitis, also claimed as fibroids, to include as secondary to hysterectomy and post tubal ligation syndrome.  

10.  Entitlement to service connection for loss of libido, to include as secondary to hysterectomy and post tubal ligation syndrome.  

11.  Entitlement to service connection for incontinence, to include as secondary to post tubal ligation syndrome.  

12.  Entitlement to service connection for itchy, crawly skin, to include as secondary to post tubal ligation syndrome.  

13.  Entitlement to service connection for a gastrointestinal (GI) disorder (claimed as gastrointestinal distress, indigestion, flatulence, gas pain, and nausea), to include as secondary to post tubal ligation syndrome.  

14.  Entitlement to service connection for increased facial hair, to include as secondary to post tubal ligation syndrome.  

15.  Entitlement to service connection for excessive hanging skin, to include as a result of numerous surgeries associated with post tubal ligation syndrome.  

16.  Entitlement to service connection for hot flashes, flushes, night sweats and/or cold flashes and clammy feeling, to include as secondary to hysterectomy and/or post tubal ligation syndrome.  

17.  Entitlement to service connection for irritability and mood swings, to include as secondary to hysterectomy and/or post tubal ligation syndrome.  

18.  Entitlement to service connection for arthritis.  

19.  Entitlement to service connection for shoulder pain.  

20.  Entitlement to service connection for back pain.  

21.  Entitlement to service connection for asthma.  

22.  Entitlement to an initial rating in excess of 10 percent for eustachian tube dysfunction with otalgia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to February 1986 and from May 1986 to August 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2003, April 2007, August 2008, and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2010, the Veteran and her husband testified before the undersigned Veterans Law Judge sitting at the RO (Travel Board hearing).  A transcript of that hearing is of record.  On the date of the hearing, the Veteran submitted additional evidence, along with a signed waiver of RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2010).

The Board notes that the RO has characterized the claim for service connection for TMJ syndrome as a request to reopen the claim for service connection; however, the initial claim for TMJ syndrome was denied in the July 2003 rating decision.  The Veteran was notified of this decision in correspondence dated in May 2004.  In this letter, the RO advised the Veteran that her claims were being continued pending receipt of medical evidence from providers for whom she had filed VA Forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA).  In August 2004, the Veteran filed a notice of disagreement (NOD) with the July 2003 denials of service connection, including the denial of service connection for TMJ syndrome.  In correspondence dated in October 2004, the RO advised the Veteran that her NOD was premature, because her claims were currently open.  The RO informed her that, if no evidence warranting a change in the prior decision was received, a final decision would be made and, if this action was still adverse, "we will accept your Notice of Disagreement at that time, and will furnish you with a Statement of the Case and additional instructions to assist you in perfecting your appeal to the Board of Veterans Appeals."  Thereafter, in a December 2004 rating decision, the RO, in pertinent part, confirmed and continued the prior denial of service connection for TMJ syndrome.  Nevertheless, the Veteran was not furnished a statement of the case (SOC) regarding the July 2003 denial of service connection, despite being advised in the October 2004 letter that an SOC would be furnished if her claims were denied.  Accordingly, the initial claim for service connection for TMJ syndrome remains pending, and new and material evidence is not required in regard to this claim.  As such, it has been characterized as reflected on the title page.  

The Board observes that the claims for service connection for vaginitis and a hysterectomy were initially denied in an April 2007 rating decision; however, in April 2008, within one year of issuance of the April 2007 decision, the Veteran submitted additional evidence and indicated that her hysterectomy and vaginal symptoms were related to post tubal ligation syndrome.  This evidence suggests a nexus between the Veteran's gynecological problems and her in-service tubal ligation.  As such this evidence is new and material.  See 38 C.F.R. § 3.156(a) (2010).  When VA receives new and material evidence within the one-year appeal period following notice of a decision, the evidence will be considered as having been filed in conjunction with the pending claim.  38 C.F.R. § 3.156(b) (2010).  Effectively, the prior decision does not become final.  Muehl v. West, 13 Vet. App. 159, 161 (1999).  Accordingly, while the Veteran did not submit an NOD with the April 2007 denial of service connection for vaginitis and a hysterectomy, and subsequently filed a new claim for service connection, new and material evidence is not required to reopen the claims.  Therefore, these issues have been characterized as shown on the title page of this decision.

The Board further notes that, while the RO has characterized the claims for service connection for a hysterectomy and bilateral salpingo-oophorectomy as two separate matters, during the December 2010 hearing, the Veteran's representative clarified that the claim for service connection for bilateral salpingo-oophorectomy was part of the claim for service connection for a hysterectomy.  Accordingly, the Board has recharacterized this issue as reflected on the title page.  Also, during the December 2010 hearing, the Veteran's representative clarified that the claim for service connection for vaginitis should include fibroids.  As such, this matter has been recharacterized as reflected on the title page.  

As a final preliminary matter, in a September 2010 rating decision, the RO denied entitlement to an automobile and adaptive equipment or adaptive equipment only.  The Veteran filed an NOD with this decision, and an SOC was issued in January 2011.  No substantive appeal regarding this matter is currently associated with the record and, as such, this matter is not in currently before the Board.  See 38 C.F.R. § 20.200 (2010) (appeal consists of a timely filed notice of disagreement and, after issuance of a statement of the case, a substantive appeal).  If the Veteran wishes to continue this claim, she should file a substantive appeal with the RO.  

The claims for service connection for loss of libido, itchy, crawly skin, increased facial hair, and hot flashes, flushes, night sweats and/or cold flashes and clammy feeling, and the claim for a higher initial rating for eustachian tube dysfunction with otalgia are addressed below.  The remaining issues listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On December 9, 2010, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal with regard to the claims for service connection for loss of libido, itchy, crawly skin, increased facial hair, and hot flashes, flushes, night sweats and/or cold flashes and clammy feeling, and the claim for a higher initial rating for eustachian tube dysfunction with otalgia.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, with regard to the claims for service connection for loss of libido, itchy, crawly skin, increased facial hair, and hot flashes, flushes, night sweats and/or cold flashes and clammy feeling, and the claim for a higher initial rating for eustachian tube dysfunction with otalgia, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2010).  

During the December 9, 2010 Board hearing, the Veteran requested withdrawal of the appeal as to claims for service connection for loss of libido, itchy, crawly skin, increased facial hair, and hot flashes, flushes, night sweats and/or cold flashes and clammy feeling, and the claim for a higher initial rating for eustachian tube dysfunction with otalgia.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to those claims.  Accordingly, the Board does not have jurisdiction to review the appeal as to the claims for service connection for loss of libido, itchy, crawly skin, increased facial hair, and hot flashes, flushes, night sweats and/or cold flashes and clammy feeling, and the claim for a higher initial rating for eustachian tube dysfunction with otalgia, and they must be dismissed.


ORDER

The appeal as the claim of entitlement to service connection for loss of libido, to include as secondary to hysterectomy and post tubal ligation syndrome, is dismissed.  

The appeal as to the claim of entitlement to service connection for itchy, crawly skin, to include as secondary to post tubal ligation syndrome, is dismissed.  

The appeal as to the claim of entitlement to service connection for increased facial hair, to include as secondary to post tubal ligation syndrome, is dismissed.  

The appeal as to the claim of entitlement to service connection for hot flashes, flushes, night sweats and/or cold flashes and clammy feeling, to include as secondary to post tubal ligation syndrome, is dismissed.  

The appeal as to the claim of entitlement to an initial rating in excess of 10 percent for eustachian tube dysfunction with otalgia is dismissed.  
REMAND

The Board's review of the claims file reveals that further action on the claims remaining on appeal is warranted.  

As a preliminary matter, in the July 2003 rating decision, the RO, in pertinent part, denied service connection for TMJ syndrome, endometriosis, arthritis, shoulder pain, back pain, an allergy, and asthma.  The Veteran was notified of this rating decision by correspondence dated in May 2004.  In August 2004, she filed a NOD with the denials of service connection.  In correspondence dated in October 2004, the RO advised the Veteran that her NOD was premature, because her claims were currently open.  The RO informed her that, if no evidence warranting a change in the prior decision was received, a final decision would be made and, if this action was still adverse, "we will accept your Notice of Disagreement at that time, and will furnish you with a Statement of the Case and additional instructions to assist you in perfecting your appeal to the Board of Veterans Appeals."  Thereafter, in a December 2004 rating decision, the RO confirmed and continued the prior denials of service connection for TMJ syndrome, endometriosis, shoulder pain, back pain, an allergy, and asthma.  The Veteran has perfected appeals in regard to claims for service connection for TMJ syndrome and endometriosis (following April 2007 and August 2008 rating decisions, respectively).  In addition, service connection for allergic rhinitis was granted in the April 2007 rating decision, representing a full grant of the benefit sought in regard to the claim for service connection for an allergy.  However, the Veteran has not been furnished an SOC regarding the claims for service connection for arthritis, shoulder pain, back pain, or asthma.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that when an appellant files a timely notice of disagreement and there is no statement of the case issued, the Board should remand, rather than refer, the issue to the RO for the issuance of a statement of the case.  Consequently, these matters will be remanded for the issuance of an SOC.  In reaching this conclusion, the Board has considered the fact that, in the August 2008 rating decision, the RO confirmed and continued previous denials of service connection for shoulder pain and back pain.  While the Veteran did not initiate an appeal regarding these matters subsequent to the August 2008 rating decision, her August 2004 NOD remained pending.  Significantly, the RO had advised her in its October 2004 letter that, if her claims were denied, she would be furnished an SOC.  No such SOC has yet been issued.  

In regard to the claims for which an appeal has been perfected, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The Veteran asserts that she has a cervical spine disorder, TMJ syndrome, and post-traumatic headaches as a result of a May 1990 motor vehicle accident.  Service treatment and dental records reflect findings of and treatment for a cervical spine disorder, TMJ syndrome, and post-traumatic headaches following the accident.  The Veteran was evaluated by a private neurologist, Dr. R.C.P., in June 1990.  She described headaches since her May 1990 accident.  The impression included post-traumatic headaches and cervical strain.  In a September 1990 letter, the Veteran's private chiropractor, W.B.W., indicated that she sustained injuries to her TMJ in the May 1990 accident.  W.B.W. also indicated that the Veteran's injuries sustained during the accident resulted in headaches.  

Post-service treatment records reflect complaints regarding and treatment for neck pain and headaches.  During private treatment in April 2003, the Veteran described TMJ syndrome since her 1990 accident.  In her April 2008 NOD, the Veteran indicated that her headaches began during service, and that she continued to suffer from these headaches.  She added that she also continued to suffer from TMJ syndrome.  During the December 2010 hearing, the Veteran's representative indicated that the Veteran's problems occurred on active duty and had been ongoing since.  The Veteran described ongoing problems with her neck since service.  She also reported that she was given a splint for TMJ syndrome during service, which she continued to use.  She added that she had problems opening her mouth and chewing due to pain.  The Veteran further testified that she continued to experience headaches from the time of her in-service accident until the present.  

The Veteran was afforded a VA examination to evaluate her claimed cervical spine disorder in March 2007.  She gave a history of a stroke in 2004 and two strokes in 2006.  She also gave a history of being diagnosed with chronic cervicalgia following her 1990 accident.  X-ray studies at that time were noted to be normal with the exception of a congenital C1-2 odontoid abnormality.  She complained of spams in her neck and all over her body since her stroke.  The pertinent diagnosis was cervical bulging disk C5-7 without neuroformainal or spinal impingement.  The examiner commented that there were no objective findings or radiculopathy to support the symptomatology, and the current cervical and body spasms appeared to be part of a chronic stroke syndrome superimposed on chronic subjective cervicalgia.  The examiner added that she could not state without resorting to mere speculation what percent each contributed to the whole.  

In support of her claims for service connection, the Veteran subsequently submitted a March 2008 letter from W.B.W., in which he stated that the Veteran had been evaluated for injuries sustained in her 1990 accident.  He gave an excerpt from a January 1991 report which stated that the Veteran experienced severe spasms resulting in very limited range of motion of the cervical spine, and the cervical spine injuries resulted in post-traumatic headaches, right upper extremity radicular paresthesia, and right TMJ dysfunction.  W.B.W. added that the Veteran exhibited findings of facial paresthesia and cervical radiculopathy.  He stated that these problems were permanent in 1990-1991 and continued to be problematic throughout the following years.  In correspondence dated in October 2008, the chiropractor who took over W.B.W.'s practice, E.G.M., indicated that, after caring for the Veteran, performing an updated examination, and correlating civilian and military records, it was well within reasonable medical probability that the Veteran's problems, including neck pain with radicular signs and symptoms, chronic headaches, and TMJ syndrome, were related to military service.  

While the March 2007 VA examiner noted that chronic stroke syndrome appeared to be superimposed on chronic subjective cervicalgia, cervicalgia is simply another way of describing neck pain.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The VA examiner attributed the Veteran's current complaints to her stroke(s); however, the Veteran testified in December 2010 that she experienced spasms, tingling down her arm, and an inability to rotate her neck without pain prior to her first stroke.  In light of the Veteran's assertion of a continuity of symptomatology, as well as the March 2008 and October 2008 letters from her private chiropractors, the Board finds that she should be afforded a new VA examination to evaluate her claimed cervical spine disorder.  In rendering an etiological opinion, the physician should consider and address the March and October 2008 letters discussed above, as well as the history of strokes in 2004 and 2006.

The Board notes that the Veteran has not been afforded a VA examination to evaluate her claimed TMJ syndrome or headache disorder.  However, as discussed above, she has described a continuity of symptomatology in regard to each of these disorders.  She is competent to report a continuity of symptomatology.  Charles v. Principi, 16 Vet. App. 370 (2002).  The report of a continuity of symptomatology suggests a link between her current complaints regarding TMJ syndrome and headaches and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Further, the October 2008 letter from her private chiropractor suggests a nexus between TMJ syndrome and headaches and service.  However, the October 2008 opinion, that it was "within reasonable medical probability" that TMJ syndrome and headaches were related to injuries sustained during service, is simply too speculative to establish a nexus.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  Accordingly, a VA examination to obtain a medical nexus opinion regarding these claimed disorders is also warranted.  See McLendon, 20 Vet. App. at 83. 

The Board further notes that, during the December 2010 hearing, the Veteran indicated that, in the May 1990 motor vehicle accident, she was seated in the passenger seat and her head hit the passenger window.  Her representative argued that this motor vehicle accident resulted in a TBI.  The claim for a TBI has not yet been addressed by the RO.  A TBI can cause, among other things, subjective symptoms, including headaches.  See 38 C.F.R. § 4.124a, Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified (2010).  Here, there is evidence of post-traumatic headaches during service.  The Board is of the opinion that the issue of service connection for a TBI is "inextricably intertwined" with the issue of service connection for post-traumatic headaches.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

In regard to the claims for service connection for right and left knee disorders, service treatment records reflect that, in June 1988, the Veteran complained of right knee pain.  X-ray study of the right knee was negative.  The assessment was right knee pain, probable strain.  In January 1991, she complained of bilateral knee swelling, but denied any trauma or incident which would cause swelling.  The assessment was right and left knee swelling.  The assessment during follow-up treatment the same month was rule out joint pathology/bursitis.  

The Veteran contends that she has current right and left knee disorders related to service.  During the December 2010 hearing, she reported that she had experienced ongoing problems with her knees, including swelling, since service.  The Veteran is competent to describe symptoms, such as swelling, in regard to her knees.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Her description of a continuity of symptomatology in regard to her knees suggests a link between the current complaints regarding the knees and service.  See Duenas, supra.  Accordingly, a VA examination to obtain a medical nexus opinion regarding the claims for service connection for right and left knee disorders is warranted.  See McLendon, 20 Vet. App. at 83.

In regard to the Veteran's claimed gynecological disorders, service treatment records reflect findings of and treatment for vaginitis on multiple occasions.  After the birth of her son in January 1990, the Veteran underwent postpartum tubal ligation.  The narrative summary of hospitalization indicates that she tolerated the procedure well, and proceeded to have a slow but unremarkable postoperative and post delivery course, with gradual improvement throughout her hospital stay.  The operative report of the tubal ligation procedure reflects that the Veteran had been counseled regarding tubal sterilization, and had been made aware of the failure rate, the fact that it must be regarded as being permanent, and the risks, including hemorrhage, infection, injury to organs, and reaction to drugs.  

Post-service records of treatment from Gulf Coast Physician Partners reflect complaints regarding pelvic pain.  A September 1996 record of treatment notes that a right ovarian cyst was revealed on ultrasound; however, an October 1996 record of treatment indicates that the cystic ovary had resolved.  An exploratory laparoscopy performed in November 1996 revealed endometriosis, a fibroid uterus, and pelvic congestion syndrome.  Lysis of pelvic adhesions and ablation of endometrial implant was performed.  The Veteran continued to complain of pelvic pain during treatment at Santa Rosa Medical Center in January 1997, and the impression at that time was abdominal pain of increasing frequency and intensity with failed ablation of endometrial implants and discovery of fibroid uterus with persistence of pelvic pain and worsening dyspareunia.  Later that month, she underwent total abdominal hysterectomy.  The admission and discharge diagnoses were chronic pelvic pain, failed ablation of endometrial implants, and fibroid uterus.  In December 1998, the Veteran presented to Dr. J.M.L. with complaints of pelvic pain and pain with intercourse.  Dr. J.M.L. noted that she had a history of endometriosis, for which she underwent a hysterectomy.  In view of her history, prior hysterectomy, and confirmed endometriosis, the physician indicated that he suspected she had a recurrence with pain, and recommended bilateral salpingo-oophorectomy.  Later that month, she underwent bilateral salpingo-oophorectomy.  The discharge diagnoses were pelvic pain, backache, and known history of endometriosis with pelvic adhesions pending final pathology.  

In correspondence dated in December 2007, the Veteran's private gynecologist, Dr. S.E.G. described the Veteran's history of bilateral tubal ligation in January 1990 with diagnostic laparoscopy in 1996 and total abdominal hysterectomy in January 1997, due to continued problems with pelvic pain.  She added that the Veteran underwent bilateral salpingo-oophorectomy in December 1998 due to continued complaints of pelvic pain.  Dr. S.E.G. reported that the Veteran had continued to suffer with pelvic pain as well as problems with vasomotor symptoms.  The gynecologist stated that the Veteran had asked her to write a letter associating all of her medical problems and surgeries with her in-service tubal ligation and that, while she could in no way prove cause and effect, she verified that there is a "post tubal syndrome" and that the pelvic pain experienced by the Veteran could be associated with her tubal ligation.  She added that, while this was somewhat of a nebulous syndrome, multiple patients had experienced significant pain following the tubal ligation procedure and there was evidence that endometriosis can follow the procedure.  She noted that many patients ultimately underwent hysterectomies and continued to suffer with pain.  She concluded by stating that there is an association between tubal ligation and some of the problems experienced by the Veteran, adding that it was as likely as not that the condition began during service, as that was when the tubal ligation was performed.  In a September 2008 letter, Dr. S.E.G. indicated that it was as likely as not that the Veteran's chronic gynecological health issues and mood swings could have been aggravated by the tubal ligation performed during service and it was as likely as not that she suffered from post tubal ligation syndrome.  

While correspondence from Dr. S.E.G. suggests a nexus between her gynecological issues and the in-service tubal ligation, the statements from Dr. S.E.G. are simply too speculative to establish a nexus.  See Bostain, 11 Vet. App. at 127-28.  In this regard, in her December 2007 letter, she stated only that the Veteran's pelvic pain could be associated with the tubal ligation and opined only that there was an association between tubal ligation and some of the problems experienced by the Veteran.  Moreover, despite her September 2008 statement that is at least as likely as not that the Veteran suffers from tubal ligation syndrome, in the same letter, she stated only that the Veteran's chronic gynecological health issues could have been aggravated by the tubal ligation performed during service.  The same gynecologist had previously stated only that the Veteran's pelvic pain could be associated with her tubal ligation.  It is also not clear from these letters the symptoms associated with Dr. S.E.G.'s diagnosis of post tubal ligation syndrome.  

Given the above-described evidence, the Board finds that VA examination and medical opinion as to the relationship, if any, between any current gynecological disorder and service, based on full consideration of the Veteran's documented medical history and assertions, and supported by stated rationale, is warranted.  See 38 U.S.C.A. § 5103A.  

The Board recognizes that the Veteran has already been afforded a VA examination to evaluate one of her claimed gynecological disorders, vaginitis, in March 2007.  The examiner noted that there were several entries of vaginitis requiring antibiotics during service, as well as two entries in 2002 and a finding of bacterial vaginosis in 2006.  The Veteran described sweating and being easily irritated in the vaginal area; however, the examiner indicated that examination was not necessary, as the Veteran was asymptomatic at the time of examination.  The pertinent diagnosis was recurrent vaginitis, not caused by or related to vaginitis during military service.  In providing a rationale for this opinion, the examiner stated that vaginitis and vaginosis have a multifactorial etiology:  hormonal, perspiration, immobility, medications, local irritants, infection, and hygiene.  She stated that each incident is a separate entity and may be caused by different exposure or circumstances.  She concluded by stating that there was no evidence for chronic or continuous vaginitis.  

Despite her conclusion that there was no evidence for chronic or continuous vaginitis, the VA examiner herself rendered a diagnosis of recurrent vaginitis.  Notably, during the December 2010 hearing, the Veteran reported that she continued to suffer with vaginitis since service, on a monthly basis.  In light of the VA examiner's apparently contradictory findings, the December 2010 testimony, and the fact that the claim must also be remanded to obtain pertinent outstanding treatment records, the VA gynecological examination obtained on remand should include an etiological opinion regarding the Veteran's claimed vaginitis.  In rendering the requested opinion, the examiner should consider and address the post-service findings of recurrent and persistent vaginitis.  

As the Veteran asserts that she has endometriosis, incontinence, a GI disorder, excessive hanging skin, and irritability and mood swings secondary to post tubal ligation syndrome, these claims are inextricably intertwined, and appellate action at this juncture would be premature.  

Moreover, in regard to the claim for service connection for a GI disorder, service treatment records reflect findings of and treatment for gastritis and gastroenteritis.  In April 1990, the Veteran complained of abdominal complaints and constipation.  The assessment was possible mild irritable bowel syndrome (IBS).  During follow-up treatment later that month, she reported that her symptoms of IBS were improving.  The assessment was resolving IBS.  During the December 2010 hearing, she stated that her GI symptoms, including gas pains, flatulence, cramping, and constipation, had been an ongoing problem since service.  In light of the in-service findings and the description of a continuity of symptomatology, the Board finds that a VA examination to obtain a medical nexus opinion regarding the claim for service connection for a GI disorder is warranted.  See McLendon, 20 Vet. App. at 83.

Further, in light of Dr. S.E.G.'s opinion, that it was as likely as not that the Veteran's mood swings could have been aggravated by the tubal ligation performed during service, the Veteran should also be afforded a VA examination to obtain a medical opinion as to the relationship, if any, between irritability and mood swings and service, to include the in-service tubal ligation.  See 38 U.S.C.A. § 5103A.  The Board highlights that a September 2006 record of treatment from West Florida Hospital notes that the Veteran's past medical history included hysterectomy, with subsequent treatment with Prozac over the past several years for night sweats and mood swings.  

Finally, the record reflects that there are outstanding treatment records which are potentially pertinent to the claims remaining on appeal.  During the December 2010 hearing, the Veteran reported that she currently went to VA for healthcare.  In a September 2010 statement regarding treatment for IBS, she stated that she currently received medical treatment at the Pensacola Outpatient Clinic (OPC), and asked that VA obtain these treatment records.  The claims file currently includes treatment records from the Biloxi VA Medical Center (VAMC) and the Pensacola OPC dated from April 2007 to August 2010.  The September 2010 statement suggests that more recent records of VA treatment are available.  As any records of VA treatment since August 2010 are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, during the December 2010 hearing, the Veteran reported that she had filed a claim for vocational rehabilitation.  However, no VA vocational rehabilitation folder has been forwarded to the Board.  On remand, the AMC/RO should associate with the claims file the Veteran's vocational rehabilitation records or folder.  See Dunn, 11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  In her December 2007 letter, Dr. S.E.G. stated that she had been treating the Veteran since 2002; however, records of treatment from this private physician have not been associated with the claims file.  In addition, during the December 2010 hearing, the Veteran reported that she received treatment for headaches from a private physician, Dr. B., and indicated that she was seeing a private psychiatrist, Dr. F.  Records of treatment from Dr. B. and Dr. F. have not been associated with the claims file.  On remand, the AMC/RO should attempt to obtain pertinent treatment records from each of these providers.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) in regards to service connection for a TBI are fully complied with and satisfied.  See also 38 C.F.R. § 3.159 (2010).

2.  The AMC/RO should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, that treated her for any of the disabilities remaining on appeal.  Of particular interest are records of treatment from the Biloxi VAMC (to include the Pensacola OPC) since August 2010, records of treatment from Dr. S.E.G. since 2002, and records of treatment from Dr. B. and Dr. F., as identified during the December 2010 hearing .  After the Veteran has signed the appropriate releases, those records identified by the Veteran should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

3. The AMC/RO should associate with the claims file the Veteran's vocational rehabilitation folder.

4.  The Veteran should be afforded a VA orthopedic examination to determine the current nature and etiology of any cervical spine disorder and right and left knee disorders.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should identify any current disorders regarding the cervical spine, right knee, and left knee.  In regard to any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service.  In rendering the requested opinion regarding a claimed cervical spine disorder, the examiner should consider and address the March and October 2008 letters discussed above, as well as the Veteran's history of strokes in 2004 and 2006.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  The Veteran should be afforded a VA neurological examination to determine the current nature and etiology of any headache disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

The examination must be conducted following the protocol in VA's Disability Worksheet for Neurological Disorders, Miscellaneous, Examination.  The examination must respond to the instructions contained therein.  

Following examination of the Veteran and a review of the record, the examiner should identify any headache disorder.  In regard to any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service.  The examiner is also asked to opine whether the Veteran suffers from any headache disorder that is at least as likely as not (50 percent probability or greater) the result of a TBI sustained during service.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  The Veteran should be afforded a VA dental examination to determine the current nature and etiology of any TMJ syndrome.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the dentist for review of the case.  A notation to the effect that this record review took place should be included in the report of the dentist.

The examination must be conducted following the protocol in VA's Disability Examination Worksheet Dental and Oral Examination, revised on September 27, 2010.  The examination must respond to the instructions contained therein.  

Following examination of the Veteran and a review of the record, the examiner should indicate whether the Veteran has current TMJ syndrome.  In regard to any diagnosed TMJ syndrome, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

7.  The Veteran should be afforded a VA gynecological examination to determine the current nature and etiology of any current gynecological disorder.  All indicated tests and studies are to be performed.  This examination should be performed by a gynecologist.  Prior to the examination, the claims folder must be made available to the gynecologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the gynecologist.

The examination must be conducted following the protocol in VA's Disability Examination Worksheet Gynecological Conditions and Disorders of the Breast Examination.  The examination must respond to the instructions contained therein.  

Following examination of the Veteran and a review of the record, the examiner should identify any current gynecological disorder, to include post tubal ligation syndrome, endometriosis, vaginitis, and fibroids.  In regard to any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service, to include in-service tubal ligation.  The examiner is also asked to opine whether the Veteran's hysterectomy and bilateral salpingo-oophorectomy are at least as likely as not (50 percent probability or greater) related to service, to include the in-service tubal ligation.  In rendering the requested opinions, the examiner should specifically consider and address the December 2007 and September 2008 correspondence from Dr. S.E.G., discussed above.  The examiner should also consider and address the post-service findings of recurrent and persistent vaginitis.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

8.  The Veteran should be afforded a VA gastrointestinal examination to determine the current nature and etiology of any GI disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

The examination must be conducted following the protocol in VA's Disability Examination Worksheet Digestive Conditions, Miscellaneous, Examination, revised on June 3, 2010.  The examination must respond to the instructions contained therein.  

Following examination of the Veteran and a review of the record, the examiner should identify any GI disorder, to include IBS.  In regard to any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service, to include in-service tubal ligation.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

9.  The Veteran should be afforded a VA mental disorders examination to determine the current nature and etiology of any irritability and/or mood swings.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the psychologist or psychiatrist for review of the case.  A notation to the effect that this record review took place should be included in the report of the psychologist or psychiatrist.

The examination must be conducted following the protocol in VA's Disability Examination Worksheet Mental Disorders (Except Initial PTSD and Eating Disorders) Examination, revised on May 1, 2007.  The examination must respond to the instructions contained therein.  

Following examination of the Veteran and a review of the record, the examiner should identify any mental disorder.  In regard to any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service, to include in-service tubal ligation.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

10.  Inasmuch as the issue of service connection for a TBI is deemed to be "inextricably intertwined" with the issue of service connection for post-traumatic headaches, the AMC/RO should take appropriate adjudicative action, and provide the Veteran and her representative notice of the determination and the right to appeal.  If a timely NOD is filed, the Veteran and her representative should be furnished with a statement of the case and given time to respond thereto.

11.  The AMC/RO should furnish to the Veteran and her representative a statement of the case as regards the claims for service connection for arthritis, shoulder pain, back pain, and asthma, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on those issues.  The Veteran and her representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here, entitlement to service connection for arthritis, shoulder pain, back pain, and asthma -a timely appeal must be perfected within 60 days of the issuance of the statement of the case.

12.  After ensuring that the above development is complete, re-adjudicate the claims on appeal.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


